



EDGEWELL PERSONAL CARE COMPANY
RESTRICTED STOCK EQUIVALENT AWARD AGREEMENT
This Restricted Stock Equivalent Award Agreement (this “Award Agreement”) is
made and entered into as of _______________, 20__ (the “Grant Date”), by and
between Edgewell Personal Care Company (the “Company”) and ___________________
(the “Participant”). Capitalized terms not defined in this Award Agreement shall
have the respective meanings given such terms by the Edgewell Personal Care
Company 2018 Stock Incentive Plan (the “Plan”).
1.Award. The Company hereby grants to the Participant an Award (the “Award”) of
[____________] Restricted Stock Equivalents (the “Restricted Equivalents”)
subject to the provisions of the Plan and to the terms and conditions of this
Award Agreement.


2.Vesting and Payment. Subject to the provisions of the Plan and this Award
Agreement, _________ of the Restricted Equivalents will vest on each of the
__________ and __________ anniversary of the Grant Date (each such date a
“Vesting/Payment Date”). Upon vesting, each vested Equivalent will convert at
that time into the right to receive one share of Common Stock, which, less the
number of shares of Common Stock withheld to satisfy tax withholding pursuant to
Paragraph 9 below, will be issued to the Participant on, or as soon as
practicable after, the Vesting/Payment Date, but no later than the later of (i)
the December 31st immediately following the Vesting/Payment Date, or (ii) the
15th day of the third calendar month following the Vesting/Payment Date.


3.Acceleration of Vesting and Payment. Notwithstanding the provisions of
Paragraph 2 above, the Restricted Equivalents will immediately vest, convert
into the right to receive shares of Common Stock and be paid to the Participant
(or in the event of the Participant’s death, the Participant’s designated
beneficiary) in the event of:
(a)the Participant’s death;
(b)the Participant’s Disability; or
(c)a Change of Control of the Company if either (i) the employment of the
Participant is terminated or (ii) the acquirer does not agree to assume or
substitute the Restricted Equivalents for similar awards on shares of acquirer’s
common stock.
In the event of acceleration because of the occurrence of one of the first two
events above, the shares of Common Stock from the conversion of the Restricted
Equivalents, less the number of shares of Common Stock withheld to satisfy tax
withholding pursuant to Paragraph 9 below, will be issued, and related payments,
if any, shall be paid, no later than the later of (i) the December 31st
immediately following such event, or (ii) the 15th day of the third calendar
month following such event. In the event of acceleration because of the
occurrence of a Change of Control of the Company, if the Change of Control
qualifies as a Section 409A Change of Control, the shares of Common Stock from
the conversion of the Restricted Equivalents, less the number of shares of
Common Stock withheld to satisfy tax withholding pursuant to Paragraph 9 below,
will be issued, and related payments, if any, shall be paid, no later than the
later of (i) the December 31st immediately following the Change of Control, or
(ii) the 15th day of the third calendar month following the Change of Control;
otherwise, the shares of Common Stock from the conversion of the Restricted
Equivalents, less the number of shares of Common Stock withheld to satisfy tax
withholding pursuant to Paragraph 9 below, will be issued, and related payments,
if any, shall be paid, no later than the later of (i) the December 31st
immediately following the Vesting/Payment Date, or (ii) the 15th day of the
third calendar month following the Vesting/Payment Date.
4.Dividend Equivalents. If and to the extent that the Restricted Equivalents
vest, additional cash payments equal to the amount of dividends, if any, which
would have been paid to the Participant had shares of Common Stock been issued
in lieu of the Restricted Equivalents which have vested, as well as any cash
dividend for which the record date has passed but the payment date has not yet
occurred, will be paid at the same time as the Restricted Equivalents on which
the dividend equivalents are being paid. No interest shall be included in the
calculation of such dividend equivalents.


5.Shareholder Rights. The Participant shall not be entitled, prior to the
conversion of the Restricted Equivalents into the right to receive shares of
Common Stock and the issuance of such shares to the Participant, to any rights
as a shareholder with respect to such shares of Common Stock, including the
right to vote, sell, pledge, transfer or otherwise dispose of the shares.


6.Forfeiture.
(a)All rights in and to any and all Restricted Equivalents granted pursuant to
this Award Agreement, and to any shares of Common Stock into which they would
convert, which have not vested as described in Paragraph 2 or 3 above, shall be
forfeited upon:





--------------------------------------------------------------------------------





(i)the Participant’s voluntary or involuntary termination of employment, except
as described in Paragraph 6(b) below; or
(ii)a determination by the Committee that the Participant engaged in competition
with the Company or other conduct contrary to the best interests of the Company
in violation of Paragraph 8 below.


(b)[If the Participant incurs a voluntary termination of employment that is
(i) more than 12 months after the Grant Date and (ii) on or after the date on
which the Participant (A) is at least 55 years of age and (B) has 10 or more
Years of Service as of the date of such termination of employment, the
Participant shall not forfeit a portion of the Restricted Equivalents equal to
the number of unvested Restricted Equivalents subject to this Award Agreement
multiplied by a fraction, the numerator of which is the number of full months in
the period which begins on the first day of the month in which the Grant Date
occurs and ends on the first day of the month following the Participant’s
termination of employment, and the denominator of which is the number of full
months from the Grant Date to the applicable Vesting/Payment Date. “Years of
Service“ means the number of years of service the Participant is credited with
for vesting purposes under any U.S. qualified plan maintained by the Company or
its affiliates, regardless of whether the Participant is a participant in such
plan. In the event of such a voluntary termination of employment, the shares of
Common Stock from the conversion of the Restricted Equivalents, less the number
of shares of Common Stock withheld to satisfy tax withholding pursuant to
Paragraph 9 below, will be issued, and related payments, if any, shall be paid,
no later than the later of (i) the December 31st immediately following such
event, or (ii) the 15th day of the third calendar month following such event.]


7.Recoupment. As provided by Section 6.9 of the Plan, notwithstanding anything
in the Plan or this Award Agreement, the Company will be entitled to the extent
required by applicable law (including, without limitation, Section 10D of the
Exchange Act and any regulations promulgated with respect thereto) or Exchange
listing conditions, in each case as in effect from time to time, to recoup
compensation of whatever kind paid under this Award Agreement by the Company at
any time.
8.Participant Covenants. The Participant hereby covenants:


(a)Confidential Information. By executing this Award Agreement, the Participant
agrees that, except as otherwise permitted by Paragraph 8(h) below, he or she
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of his or her
assigned duties and for the benefit of the Company, either during the period of
his or her employment or at any time thereafter, any nonpublic, proprietary or
confidential information, knowledge or data relating to the Company, any of its
affiliates, or their businesses, which the Participant shall have obtained
during his or her employment by the Company or an affiliate. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Participant; (ii) becomes known to the public subsequent to
disclosure to the Participant through no wrongful act of his or hers, or any of
his or her representatives; or (iii) the Participant is required to disclose by
applicable law, regulation or legal process (provided that the Participant
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) or (ii) of the preceding sentence, the Participant’s obligation to
maintain such disclosed information in confidence shall not terminate if only
portions of the information are in the public domain.


(b)Non-Competition. By executing this Award Agreement, the Participant
acknowledges that his or her services are of a unique nature for the Company
that are irreplaceable, and that the Participant’s performance of such services
for a competing business will result in irreparable harm to the Company and its
affiliates. Accordingly, during the Participant’s employment with the Company or
any affiliate and for the one-year period thereafter, the Participant agrees
that he or she will not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business of the same type as any business in which the Company or any of its
affiliates is engaged on the date of termination or in which they have proposed,
on or prior to such date, to be engaged in on or after such date and in which
the Participant has been involved to any extent (on other than a de minimis
basis) at any time during the one-year period ending with the Participant’s date
of termination, in any locale of any country in which the Company or any of its
affiliates conducts business. This Paragraph 8(b) shall not prevent the
Participant from owning not more than one percent of the total shares of all
classes of stock outstanding of any publicly held entity engaged in such
business. The Participant agrees that the foregoing restrictions are reasonable,
necessary, and enforceable for the protection of the goodwill and business of
the Company and its affiliates.







--------------------------------------------------------------------------------





(c)Non-Solicitation. During the Participant’s employment with the Company or an
affiliate and for the two-year period thereafter, the Participant agrees that he
or she will not, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, knowingly solicit, aid or induce (i)
any employee of the Company or any affiliate to leave such employment in order
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to hire or to materially assist or aid any other person, firm,
corporation or other entity in identifying or hiring any such employee, or (ii)
any customer of the Company or any affiliate to purchase goods or services then
sold by the Company or any affiliate from another person, firm, corporation or
other entity or assist or aid any other persons or entity in identifying or
soliciting any such customer. The Participant agrees that the foregoing
restrictions are reasonable, necessary, and enforceable in order to protect the
Company’s and its affiliates’ trade secrets, confidential and proprietary
information, goodwill, and loyalty.


(d)Non-Disparagement. The Participant agrees not to make any statements that
disparage the Company or its affiliates or their respective employees, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Paragraph 8(d), nor shall any actions
permitted by Paragraph 8(h) below be subject to this Paragraph 8(d).


(e)Reasonableness. In the event any of the provisions of this Paragraph 8 shall
ever be deemed to exceed the time, scope or geographic limitations permitted by
applicable laws, then such provisions shall be reformed to the maximum time,
scope or geographic limitations, as the case may be, permitted by applicable
laws.


(f)Equitable Relief.
i.The Participant acknowledges that the restrictions in this Paragraph 8 are
reasonable and necessary to protect the legitimate interests of the Company and
its affiliates, that the Company would not have granted this Award Agreement in
the absence of such restrictions, and that any violation of any provisions of
this Paragraph 8 will result in irreparable injury to the Company and its
affiliates. By agreeing to accept this Award Agreement, the Participant
represents that his or her experience and capabilities are such that the
restrictions contained herein will not prevent him or her from obtaining
employment or otherwise earning a living at the same general level of economic
benefit as is currently the case. The Participant further represents and
acknowledges that he or she has been advised by the Company to consult his or
her own legal counsel in respect of this Award Agreement, and the Participant
has had full opportunity, prior to agreeing to accept this Award Agreement to
review thoroughly its terms and provisions with his or her counsel.
ii.The Participant agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as an equitable accounting of all earnings, profits and other benefits
arising from any violation of this Paragraph 8, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled.
iii.The Participant irrevocably and unconditionally consents to the service of
any process, pleadings notices or other papers in a manner permitted by law.


(g)Waiver; Survival of Provisions. The failure by the Company to enforce at any
time any of the provisions of this Paragraph 8 or to require at any time
performance by the Participant of any provisions hereof, shall in no way be
construed to be a release of the Participant or waiver of such provisions or to
affect the validity of this Award Agreement or any part hereof, or the right of
the Company thereafter to enforce every such provision in accordance with the
terms of this Award Agreement. The obligations contained in this Paragraph 8
shall survive the termination of the Participant’s employment with the Company
or any affiliate and shall be fully enforceable thereafter.


(h)Permissible Actions. Notwithstanding the foregoing, nothing in Paragraph 8(a)
or 8(d) above: (i) prohibits the Participant from making reports of possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice and the Securities
Exchange Commission, in accordance with the provisions and rules of Section 21F
of the Exchange Act, Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other whistleblower protection provisions of state or federal law or regulation,
or (ii) requires notification or prior approval by the Company of any such
report; provided that, the Participant is not authorized to disclose
communications with counsel that were made for the purpose of receiving legal
advice or that contain legal advice or that are protected by the attorney work
product or similar privilege. Furthermore, the Participant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (1) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (2) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.







--------------------------------------------------------------------------------





9.Withholding of Taxes. The Company and its Affiliates shall have the right to
deduct shares of Common Stock that would otherwise be distributed pursuant to
this Award Agreement from any payment made under this Award Agreement in
satisfaction of the federal, state, local or foreign income or other taxes
required by law to be withheld with respect to such payment. Shares of Common
Stock tendered as payment of required tax withholding shall be valued at the
fair market value of the Company’s Common Stock on the date such tax withholding
obligation arises. It shall be a condition to the obligation of the Company to
issue shares of Common Stock or other property, or any combination thereof, upon
payment of the Award, that the Participant pay to the Company or an Affiliate,
upon its demand, such amount as may be requested by the Company or the Affiliate
for the purpose of satisfying any liability to withhold federal, state, local or
foreign income or other taxes. If the amount requested is not paid, the Company
may refuse to issue or pay shares of Common Stock or other property, or any
combination thereof.


10.Miscellaneous.
(a)Compliance with Laws. If the Company, in its sole discretion, determines that
the listing upon any securities exchange or registration or qualification under
any federal, state or local law or any foreign law of any shares to be issued
pursuant to an Award is necessary or desirable, issuance of such shares shall
not be made until such listing, registration or qualification shall have been
completed.


(b)Incorporation of Plan. The Restricted Equivalents are subject to the Plan and
any interpretations by the Committee under the Plan, which are hereby
incorporated into this Award Agreement by reference and made a part hereof. By
the execution of this Award Agreement, the Participant acknowledges that the
Plan document and the Plan prospectus, as in effect on the date of this
Agreement, have been made available to the Participant for review.


(c)Administration, Interpretation, Etc. Any action taken or decision made by the
Company, the Board or the Committee arising out of or in connection with the
construction, administration, interpretation or effect of any provision of the
Plan or this Award Agreement shall lie within its sole and absolute discretion,
as the case may be, and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant. By
receipt of the Restricted Equivalents or other benefit under the Plan, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan or this Award Agreement by the
Company, the Board or the Committee.


(d)Correction. The Committee may rescind, without further notice to a
Participant, any Award or portion thereof issued to the Participant in duplicate
or in error.


(e)Entire Agreement. This Award Agreement constitutes the entire agreement of
the parties hereto with respect to the matters contained herein and constitutes
the only agreement between the parties hereto with respect to the matters
contained herein.


(f)Amendment. This Award Agreement may be amended from time to time by the
Committee, in its sole discretion, in any manner that the Committee deems
necessary or appropriate; provided, however, that no such amendment shall
adversely affect in a material manner any right of the Participant under the
Award without the written consent of the Participant.


(g)Notices. Any notices necessary or required to be given under this Award
Agreement shall be sufficiently given if in writing, and personally delivered or
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the last known addresses of the parties hereto, or to such other
address or addresses as any of the parties shall have specified in writing to
the other party hereto.


(h)Dilution and Other Adjustments.
i.As provided by Section 14.1 of the Plan, in the event of any change in the
outstanding shares of Common Stock of the Company by reason of any corporate
transaction or change in corporate capitalization such as a stock split, stock
dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination, subdivision or
exchange of shares, a sale by the Company of all or part of its assets, any
distribution to shareholders other than a normal cash dividend, partial or
complete liquidation of the Company or other extraordinary or unusual event, the
Committee shall make such adjustment in the class and maximum number of shares
of Common Stock that may be delivered under the Plan and the Award limits under
the Plan, as may be determined to be appropriate by the Committee, and such
adjustments shall be final, conclusive and binding for all purposes.





--------------------------------------------------------------------------------





ii.As provided by Section 14.2 of the Plan, in the event of any merger,
consolidation or similar transaction as a result of which the holders of shares
of Common Stock receive consideration consisting exclusively of securities of
the surviving entity (or the parent of the surviving entity) in such
transaction, the Committee shall, to the extent deemed appropriate by the
Committee, adjust the Award outstanding on the date of such merger,
consolidation or similar transaction so that it pertains and applies to the
securities which a holder of the number of shares of Common Stock subject to
such Award would have received in such merger, consolidation or similar
transaction.
iii.As provided by Section 14.3 of the Plan, in the event of a dissolution or
liquidation of the Company; a sale of all or substantially all of the Company’s
assets (on a consolidated basis); or a merger, consolidation or similar
transaction involving the Company in which the holders of shares of Common Stock
receive securities and/or other property, including cash, other than shares of
the surviving entity in such transaction (or the parent of such surviving
entity), the Committee shall, to the extent deemed appropriate by the Committee,
have the power to provide for the exchange of the Award (whether or not then
vested) for an Award with respect to: (A) some or all of the property which a
holder of the number of shares of Common Stock subject to such Award would have
received in such transaction; or (B) securities of the acquirer or surviving
entity (or parent of such acquirer or surviving entity) and, incident thereto,
make an equitable adjustment as determined by the Committee in the number of
shares or amount of property subject to the Award or provide for a payment (in
cash or other property) to the Participant in partial consideration for the
exchange of the Award; provided, however, that in the event that the acquirer
does not agree to the assumption or substitution of the Award in the foregoing
manner, the Committee shall, to the extent deemed appropriate by the Committee,
have the power to cancel, effective immediately prior to the occurrence of such
event, the Award (whether or not then vested), and, in full consideration of
such cancellation, pay to the Participant an amount in cash, for each share of
Common Stock subject to such Award, equal to the value, as determined by the
Committee, of such Award.


(i)Beneficiary Designation. A Participant may designate a beneficiary to receive
any payment or settlement to which he or she may be entitled in respect of, any
Award under the Plan in the event of his or her death in a manner determined by
the Committee in its discretion. If a Participant does not designate a
beneficiary, or if no designated beneficiary survives the Participant and is
living on the date on which any amount becomes payable to such Participant, the
term “beneficiary” as used in the Plan and this Award Agreement shall be deemed
to be the legal representatives of the Participant’s estate. If there is any
question as to the legal right of any beneficiary to receive a settlement or
payment of an Award under the Plan, the Committee in its discretion may
determine that the Award in question be settled or paid to the legal
representatives of the Participant’s estate, in which event the Company, the
Board and the Committee and the members thereof will have no further liability
to anyone with respect to such Award.


(j)Governing Law. All questions pertaining to the validity, construction,
execution and performance of this Award Agreement shall be construed in
accordance with, and be governed by, the laws of the State of Missouri, without
giving effect to the choice of law principles thereof.


(k)Section 409A. The Restricted Equivalents and the dividend equivalents paid
thereon are intended to comply with Section 409A of the Code, and the Plan and
this Award Agreement shall be administered and interpreted consistent with such
intent. Notwithstanding the foregoing, the Company makes no representations that
the Restricted Equivalents and payments provided by this Award Agreement comply
with Section 409A of the Code, and in no event shall the Company or any
Affiliate be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by a Participant on account of
non-compliance with Section 409A of the Code. Notwithstanding anything in this
Award Agreement to the contrary, (i) references to a Participant’s “termination
of employment” and similar terms used in this Agreement mean, to the extent
necessary to comply with Section 409A of the Code, the date that the Participant
first incurs a Separation from Service, and (ii) if at the time of a
Participant’s Separation from Service, the Participant is a “specified employee”
for purposes of Section 409A of the Code, and the payment of the Restricted
Equivalents and any dividend equivalents under this Award Agreement as a result
of such Separation from Service is required to be delayed by six months pursuant
to Section 409A of the Code, then the Company will make such payment on the date
that is the first day of the seventh month following the Participant’s
Separation from Service. “Separation from Service” shall have the meaning given
such term by Section 409A of the Code, which generally states that an employee
has a “Separation from Service” with an employer if the employee dies, retires,
or otherwise has a termination of his or her employment with such employer.
Whether a Separation from Service has occurred is determined based on whether
the facts and circumstances indicate that the employer and employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed over the immediately preceding 36-month period.


11.Counterparts; Participant Acknowledgment. This Award Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same agreement. By the execution
of this Award Agreement, the Participant signifies that the Participant has
fully read, completely understands, and voluntarily agrees with this Award
Agreement and knowingly and voluntarily accepts all of its terms and conditions.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Award Agreement as of the respective date indicated below.
ACKNOWLEDGED AND ACCEPTED:
 
EDGEWELL PERSONAL CARE COMPANY
 
 
 
 
 
By:
 
Participant
 
 
 
 
 
Name:
 
Date:
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
Date:
 






